DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “a display unit is provided either or both of on an outer side of the vehicle or in the vehicle cabin” where Examiner assumes Applicant intended to recite “a display unit is provided either, [[or]] in the vehicle cabin, or both;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al. (US 2019/0111889) modified by Shutter et al. (US 2008/0079252).	
In regard to claim 1: Michalke et al. discloses a vehicle interlock system comprising: a seatbelt device having a seatbelt (see [0008]); and a control unit (see [0034]); wherein the control unit is configured to limit at least one of an upper limit traveling 10speed and an upper limit acceleration of the vehicle (see [0034]) or output a warning signal (see [0032]), or to output the warning signal while limiting at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle (see [0018]) depending on at least one of the following conditions: 15(4) whether the occupant is wearing the seatbelt (see [0029]); Michalke et al. does not disclose a wheelchair fixing device provided in a vehicle cabin of a vehicle and configured 5to fix a wheelchair to the vehicle, [a seatbelt device having a seatbelt] configured to be worn by an occupant seated in the wheelchair; [or to output the warning signal while limiting at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle depending on at least one of the following conditions:] (1) whether there is the wheelchair in the vehicle cabin; (2) which of a front and a rear of the vehicle the wheelchair is facing toward; (3) whether the wheelchair is fixed to the vehicle with the wheelchair fixing device; however Michalke et al. does disclose using data from multiple sensor types to determine if a seatbelt is being used correctly (see [0015]), including determining the presence of a passenger (see [0028], [0051]); Shutter et al. teaches an occupant restraint system including a wheelchair locking device (see [0001]), including a seatbelt configured to worn by the occupant in the wheel chair (see [0039]), a sensor for detecting the presence of the wheelchair and notifies the vehicle operator that the wheelchair locking device is engaged (see [0058]), therefore it would have been obvious to incorporate a wheel chair fixing device, a seatbelt configured to be worn by an occupant seated in the wheelchair, and limiting the upper limit speed and upper limit acceleration depending on whether the wheelchair is fixed to the vehicle into the disclosure of Michalke et al. as doing so amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 2: Michalke et al. modified does not  explicitly teach he vehicle interlock system according to claim 1, wherein the control unit is 20configured to limit the upper limit traveling speed such that an upper limit traveling speed of the vehicle when the wheelchair is not fixed to the vehicle with the wheelchair fixing device and the occupant is not wearing the seatbelt is lower than an upper limit traveling speed of the vehicle when the wheelchair is fixed to the vehicle with the wheelchair fixing device and the occupant is not wearing the seatbelt; however Michalke et al. modified does teach a vehicle safety system using multiple restraints for a single passenger (see shutter et al. [0039]), configured to execute a chronologically ordered set of determinations based on sensor status signals (see Michalke et al. [0056]), for detecting an incorrect use of a restraint system (see [0059]), and output a warning as well as limit the speed of the vehicle (see [0017], [0061]) based on the determination steps; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to restrict the vehicle to a slower speed when no restraints of a multiple restraint system are activated, than when some restraints of a multiple restraint system are activated, in order to improve safety and minimize risk.  
In regard to claim 3: Michalke et al. modified does not  explicitly teach the vehicle interlock system according to claim 1, wherein the control unit is configured to limit the upper limit traveling speed such that an upper limit traveling speed of the vehicle when the wheelchair is not fixed to the vehicle with the wheelchair fixing device and the occupant is not wearing the seatbelt is lower than an upper limit travelingTSN201904509US00 TFN 190425-US 25 speed of the vehicle when the wheelchair is not fixed to the vehicle with the wheelchair fixing device and the occupant is wearing the seatbelt; however Michalke et al. modified does teach a vehicle safety system using multiple restraints for a single passenger (see shutter et al. [0039]), configured to execute a chronologically ordered set of determinations based on sensor status signals (see Michalke et al. [0056]), for detecting an incorrect use of a restraint system (see [0059]), and output a warning as well as limit the speed of the vehicle (see [0017], [0061]) based on the determination steps; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to restrict the vehicle to a slower speed when no restraints of a multiple restraint system are activated, than when some restraints of a multiple restraint system are activated, in order to improve safety and minimize risk. 
In regard to claim 4: Michalke et al. modified does not  explicitly teach The vehicle interlock system according to claim 1, wherein the control unit is 5configured to limit the upper limit traveling speed such that an upper limit traveling speed of the vehicle when the wheelchair is not fixed to the vehicle with the wheelchair fixing device and the occupant is wearing the seatbelt is lower than an upper limit traveling speed of the vehicle when the wheelchair is fixed to the vehicle with the wheelchair fixing device and the occupant is wearing the seatbelt; however Michalke et al. modified does teach a vehicle safety system using multiple restraints for a single passenger (see shutter et al. [0039]), configured to execute a chronologically ordered set of determinations based on sensor status signals (see Michalke et al. [0056]), for detecting an incorrect use of a restraint system (see [0059]), and output a warning as well as limit the speed of the vehicle (see [0017], [0061]) based on the determination steps; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to restrict the vehicle when some, but not all, restraints of a multiple restraint system are activated, in order to improve safety and minimize risk.
In regard to claim 5: Michalke et al. modified does not  explicitly teach the vehicle interlock system according to claim 1. wherein the control unit is configured to limit the upper limit traveling speed such that an upper limit traveling speed of the vehicle when the wheelchair is fixed to the vehicle with the wheelchair fixing device and the occupant is not wearing the seatbelt is lower than an upper limit traveling speed of 15the vehicle when the wheelchair is fixed to the vehicle with the wheelchair fixing device and the occupant is wearing the seatbelt; however Michalke et al. modified does teach a vehicle safety system using multiple restraints for a single passenger (see shutter et al. [0039]), configured to execute a chronologically ordered set of determinations based on sensor status signals (see Michalke et al. [0056]), for detecting an incorrect use of a restraint system (see [0059]), and output a warning as well as limit the speed of the vehicle (see [0017], [0061]) based on the determination steps; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to restrict the vehicle when some, but not all, restraints of a multiple restraint system are activated, in order to improve safety and minimize risk.
In regard to claim 7: Michalke et al. modified does not  explicitly teach  the vehicle interlock system according to claim 1, wherein the control unit is configured to limit the upper limit acceleration such that an upper limit acceleration of the 25vehicle when the wheelchair is not fixed to the vehicle with the wheelchair fixing device and the occupant is not wearing the seatbelt is lower than an upper limit acceleration of the vehicle when the wheelchair is fixed to the vehicle with the wheelchair fixing device and the occupant is not wearing the seatbelt; however Michalke et al. modified does teach a vehicle safety system using multiple restraints for a single passenger (see shutter et al. [0039]), configured to execute a chronologically ordered set of determinations based on sensor status signals (see Michalke et al. [0056]), for detecting an incorrect use of a restraint system (see [0059]), and output a warning as well as limit the acceleration of the vehicle (see [0017], [0034], [0061]) based on the determination steps; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to restrict the vehicle to a slower speed when no restraints of a multiple restraint system are activated, than when some restraints of a multiple restraint system are activated, in order to improve safety and minimize risk.
In regard to claim 8: Michalke et al. modified does not  explicitly teach the vehicle interlock system according to claim 1, wherein the control unit is configured to limit the upper limit acceleration such that an upper limit acceleration of the vehicle when the wheelchair is not fixed to the vehicle with the wheelchair fixing device and the occupant is not wearing the seatbelt is lower than an upper limit acceleration of the 5vehicle when the wheelchair is not fixed to the vehicle with the wheelchair fixing device and the occupant is wearing the seatbelt; however Michalke et al. modified does teach a vehicle safety system using multiple restraints for a single passenger (see shutter et al. [0039]), configured to execute a chronologically ordered set of determinations based on sensor status signals (see Michalke et al. [0056]), for detecting an incorrect use of a restraint system (see [0059]), and output a warning as well as limit the acceleration of the vehicle (see [0017], [0034], [0061]) based on the determination steps; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to restrict the vehicle to a slower speed when no restraints of a multiple restraint system are activated, than when some restraints of a multiple restraint system are activated, in order to improve safety and minimize risk.
In regard to claim 9: Michalke et al. modified does not  explicitly teach the vehicle interlock system according to claim 1, wherein the control unit is configured to limit the upper limit acceleration such that an upper limit acceleration of the 10vehicle when the wheelchair is not fixed to the vehicle with the wheelchair fixing device and the occupant is wearing the seatbelt is lower than an upper limit acceleration of the vehicle when the wheelchair is fixed to the vehicle with the wheelchair fixing device and the occupant is wearing the seatbelt; however Michalke et al. modified does teach a vehicle safety system using multiple restraints for a single passenger (see shutter et al. [0039]), configured to execute a chronologically ordered set of determinations based on sensor status signals (see Michalke et al. [0056]), for detecting an incorrect use of a restraint system (see [0059]), and output a warning as well as limit the acceleration of the vehicle (see [0017], [0034], [0061]) based on the determination steps; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to restrict the vehicle when some, but not all, restraints of a multiple restraint system are activated, in order to improve safety and minimize risk.
In regard to claim 10: Michalke et al. modified does not  explicitly teach the vehicle interlock system according to claim 1, wherein the control unit is configured to limit the upper limit acceleration such that an upper limit acceleration of the vehicle when the wheelchair is fixed to the vehicle with the wheelchair fixing device and the occupant is not wearing the seatbelt is lower than an upper limit acceleration of the vehicle when the wheelchair is fixed to the vehicle with the wheelchair fixing device and the 20occupant is wearing the seatbelt; however Michalke et al. modified does teach a vehicle safety system using multiple restraints for a single passenger (see shutter et al. [0039]), configured to execute a chronologically ordered set of determinations based on sensor status signals (see Michalke et al. [0056]), for detecting an incorrect use of a restraint system (see [0059]), and output a warning as well as limit the acceleration of the vehicle (see [0017], [0034], [0061]) based on the determination steps; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to restrict the vehicle when some, but not all, restraints of a multiple restraint system are activated, in order to improve safety and minimize risk.
In regard to claim 17: Michalke et al. modified teaches the vehicle interlock system according to claim 1, wherein a display unit is provided either or both of on an outer side of the vehicle or in the vehicle cabin (see Michalke et al. [0032]), and the control unit is configured to cause the display unit to display a fact that at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle is limited when at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle is 25limited (see [0033]).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al. (US 2019/0111889) as modified by Shutter et al. (US 2008/0079252) above in regard to claim 1, and further in view of Marvin et al (US 2019/0241398). 
In regard to claim 6: Michalke et al. modified does not explicitly teach the vehicle interlock system according to claim 1, wherein the control unit is configured to limit the upper limit traveling speed such that an upper limit traveling speed 20of the vehicle when there is the wheelchair in the vehicle cabin is equal to or lower than an upper limit traveling speed of the vehicle when there is no wheelchair in the vehicle cabin; however Michalke et al. modified does teach sensing the presence of a vehicle occupant in a wheelchair (see Michalke et al. [0028], and Shutter et al. [0058]), and limiting vehicle speed and acceleration when there is a risk to a vehicle occupant (see Michalke et al. [0034]); Marvin et al. teaches a vehicle system with sensors to assess a passenger’s state of health including determining that a passenger is in a wheelchair (see [0039]), and a controller configured to adjust the vehicle speed and acceleration based on the presence of the occupant in a wheelchair (see [0043]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Michalke et al. modified as doing so amounts to known work in one field of endeavor prompting variations of its use in a related field.
	In regard to claim 11: Michalke et al. modified does not explicitly teach the vehicle interlock system according to claim 1, wherein the control unit is configured to limit the upper limit acceleration such that an upper limit acceleration of the vehicle when there is the wheelchair in the vehicle cabin is equal to or lower than an upper 25limit acceleration of the vehicle when there is no wheelchair in the vehicle cabin; however Michalke et al. modified does teach sensing the presence of a vehicle occupant in a wheelchair (see Michalke et al. [0028], and Shutter et al. [0058]), and limiting vehicle speed and acceleration when there is a risk to a vehicle occupant (see Michalke et al. [0034]); Marvin et al. teaches a vehicle system with sensors to assess a passenger’s state of health including determining that a passenger is in a wheelchair (see [0039]), and a controller configured to adjust the vehicle speed and acceleration based on the presence of the occupant in a wheelchair (see [0043]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Michalke et al. modified as doing so amounts to known work in one field of endeavor prompting variations of its use in a related field.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al. (US 2019/0111889) as modified by Shutter et al. (US 2008/0079252) above in regard to claim 1, and further in view of official notice.
In regard to claim 18: Michalke et al. modified does not explicitly teach the vehicle interlock system according to claim 1, wherein a hazard lamp is provided on an outer side of the vehicle, and the control unit is configured to cause the hazardTSN201904509US00 TFN 190425-US28lamp to flash when at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle is limited; Michalke et al. modified does teach that the control signal is outputted to a warning device, utilizing an audible or visual warning, and may include using an existing part of the vehicle (see Michalke et al. [0032]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to use vehicle hazard lamps provided on outer side of the vehicle, as vehicle hazard lamps are well-known and generally understood in the art.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al. (US 2019/0111889) as modified by Shutter et al. (US 2008/0079252) above in regard to claim 1, and further in view of D’Eramo et al (US 2020/0047641). 
In regard to claim 19: Michalke et al. modified does not explicitly teach the vehicle interlock system according to claim 1, wherein the vehicle is 5configured to switch a driving mode between an autonomous driving mode and a manual driving mode, the autonomous driving mode being a mode in which the vehicle travels without driving operation by an occupant in a driver seat, the manual driving mode being a mode in which the vehicle travels with driving operation by the occupant in the driver seat, and the control unit is configured to limit at least one of the upper limit traveling speed and 10the upper limit acceleration of the vehicle depending on at least one of the conditions when the vehicle is traveling in the autonomous driving mode and output the warning signal depending on at least one of the conditions without limiting the upper limit traveling speed and the upper limit acceleration of the vehicle when the vehicle is traveling in the manual driving mode; however Michalke et al. modified does teach a vehicle with driver assistance features (see [0016]), capable of generating a driver alert depending on safety conditions not being met (see [0015], [0018]), and which is capable of automatically controlling the speed and acceleration of the vehicle depending on safety conditions not being met (see [0018]), and evaluating safety conditions of an occupant in a wheelchair (see Shutter et al. [0039], [0081]), D’Eramo et al. teaches a vehicle capable of autonomous and manual driving (see [0024], [0078]), which is configured to accommodate an occupant in a wheelchair (see [0009], [0060]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate manual and fully autonomous modes in the system disclosed by Michalke et al modified as doing so amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 20: Michalke et al. modified does not explicitly teach the vehicle interlock system according to claim 1, wherein the vehicle is configured to switch a driving mode between an autonomous driving mode and a manual driving mode, the autonomous driving mode being a mode in which the vehicle travels without driving operation by an occupant in a driver seat, the manual driving mode being a 20mode in which the vehicle travels with driving operation by the occupant in the driver seat, and the control unit is configured to output the warning signal depending on at least one of the conditions without limiting the upper limit traveling speed and the upper limit acceleration of the vehicle when the vehicle is traveling in the autonomous driving mode and there is a cabin crew in the vehicle cabin; however Michalke et al. modified does teach a vehicle with driver assistance features (see [0016]), capable of generating a driver alert depending on safety conditions not being met (see [0015], [0018]), and which is capable of automatically controlling the speed and acceleration of the vehicle depending on safety conditions not being met (see [0018]), and evaluating safety conditions of an occupant in a wheelchair (see Shutter et al. [0039], [0081]), D’Eramo et al. teaches a vehicle capable of autonomous and manual driving (see [0024], [0078]), which is configured to accommodate an occupant in a wheelchair (see [0009], [0060]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate manual and fully autonomous modes in the system disclosed by Michalke et al modified as doing so amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 21: Michalke et al. modified does not explicitly teach the vehicle interlock system according to claim 1, wherein the vehicle is an autonomous driving vehicle configured to travel autonomously without driving operation by an occupant in the vehicle cabin; however Michalke et al. modified does teach a vehicle with driver assistance features (see [0016]), which is capable of automatically controlling the speed and acceleration of the vehicle depending on safety conditions not being met (see [0018]), and evaluating safety conditions of an occupant in a wheelchair (see Shutter et al. [0039], [0081]), D’Eramo et al. teaches a vehicle capable of autonomous and manual driving (see [0024], [0078]), which is configured to accommodate an occupant in a wheelchair (see [0009], [0060]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate manual and fully autonomous modes in the system disclosed by Michalke et al modified as doing so amounts to use of a known technique to improve similar devices in the same way. 
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement of reasons for indicating allowable subject matter: claims 12 and 13 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “limit the upper limit acceleration such that an upper limit acceleration of theTSN201904509US00TFN 190425-US 27vehicle when the wheelchair is facing toward the rear of the vehicle is lower than an upper limit acceleration of the vehicle when the wheelchair is facing toward the front of the vehicle” in claim 12, and “limit the upper limit acceleration only when the wheelchair is facing toward the rear of the vehicle” in claim 13. Claims 14-16 depend on claim 13 and are therefore allowable under the same rationale.   Michalke et al. (US 2019/0111889) appears to be the closest prior art. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669